       Case 2:19-cv-02214-SPL Document 61 Filed 08/27/20 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-19-02214-PHX-SPL
      Midland National Life Insurance
 9                                             )
      Company,                                 )
10                                             )    ORDER
                       Plaintiff,              )
11    vs.                                      )
                                               )
12                                             )
      Gus Niewenhous, et al.,                  )
13                                             )
                                               )
                       Defendants.             )
14
15          Before the Court is Defendants Gus Niewenhous and Kelly Cullum’s Motion for

16   Release of Funds (Doc. 60). For the reasons set forth below, the Motion for Release of

17   Funds will be granted.

18          I.     Background

19          On April 4, 2019, Midland National Life Insurance Company (“Midland National”)

20   brought an interpleader action to resolve potential competing claims for payment of the

21   death benefit under a life insurance policy, Policy Number ******1655 (the “Policy”)

22   (Doc. 1; Doc. 35 at 8–9, ¶¶ 9, 31–32). Midland National issued the Policy on the life of

23   Ann M. Niewenhous (aka Ann M. Fairbanks) (the “Insured”) with a Specified Amount of

24   $1,000,000.00 (Doc. 35 at 4, ¶ 9). Jason Charles Fairbanks was the primary beneficiary,

25   and the Insured’s siblings, Gus Niewenhous and Kelley Cullum, were the co-equal

26   contingent beneficiaries, each with a fifty percent (50%) share of the Policy proceeds (Doc.

27   35 at 4, ¶¶ 10–11).

28          On August 4, 2020, this Court entered default judgment against Laura Ann
       Case 2:19-cv-02214-SPL Document 61 Filed 08/27/20 Page 2 of 2




 1   Fairbanks as Personal Representative of the Estate of Jason Charles Fairbanks (the
 2   “Personal Representative”), thereby enjoining her from asserting any interest in the Policy
 3   Proceeds (Doc. 57). The Court further granted Midland National’s Agreed Motion for Final
 4   Judgment in Interpleader, releasing and discharging Midland National from liability under
 5   the life insurance policy and awarding $5,000 from the proceeds in attorneys’ fees and
 6   costs (Doc. 58). Thus, the only remaining parties with an interest in the Policy Proceeds
 7   are Cullum and Niewenhous (Doc 58 fn. 3).
 8   II.    Motion for Release of Funds
 9          On August 4, 2020, Niewenhous and Cullum filed a Motion for Release of Funds
10   (Doc. 60). In the Motion, Niewenhous and Cullum request that this Court “release to
11   Defendants Gus Niewenhous and Kelly Cullum the balance of the funds held by the Court
12   in this interpleader action” (Doc 60 at 2). Because this Court previously found that Cullum
13   and Niewenhous were each entitled to 50% of the remaining Policy Proceeds and agreed
14   to grant a disbursement upon request, and because Cullum and Niewenhous have now
15   requested the disbursement, this Court will grant the motion.
16   Accordingly,
17          IT IS ORDERED that the Motion for Release of Funds to Defendants Gus
18   Niewenhous and Kelly Cullum (Doc. 60) is granted. The funds previously deposited with
19   the Clerk of Court shall be disbursed as follows:
20                  (A)   $497,319 shall be disbursed to Defendant Gus Niewenhous; and
21                  (B)   $497,319 shall be disbursed to Defendant Kelley Cullum.
22          IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action.
23          Dated this 27th day of August, 2020.
24
25                                                       Honorable Steven P. Logan
                                                         United States District Judge
26
27
28

                                                   2
